FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 CHRISTOPHER BATTERTON,                    No. 15-56775
             Plaintiff-Appellee,
                                             D.C. No.
                 v.                     2:14-cv-07667-PJW

 DUTRA GROUP,
          Defendant-Appellant.                ORDER


    On Remand from the United States Supreme Court

                   Filed August 12, 2019

 Before: Sidney R. Thomas, Chief Judge, and Andrew J.
  Kleinfeld and Jacqueline H. Nguyen, Circuit Judges.


                          ORDER

   In light of the Supreme Court’s decision in The Dutra
Grp. v. Batterton, 139 S. Ct. 2275 (2019), the opinion of this
Court dated January 23, 2018, 880 F.3d 1089, is VACATED
and judgment is entered REVERSING the district court’s
order denying Dutra’s motion to strike the prayer for punitive
damages. We remand this case to the district court for further
proceedings consistent with the Supreme Court’s opinion.

   REVERSED and REMANDED.